Opinión disidente del
Juez Asociado Señor Santana Bece-rra
en la cual concurren los Jueces Asociados Señores Belaval y Hernández Matos.
*844San Juan, Puerto Rico, 28 de junio de 1963
En 28 de octubre de 1958 la Sala de Caguas del Tribunal Superior declaró convicto a Pablo Lozano Díaz de escalamiento en primer grado subsiguiente y lo condenó a sufrir una pena de dos a quince años de presidio con trabajos forza-dos. En 5 de octubre de 1961, casi tres años después de estarse cumpliendo dicha sentencia, siendo la misma firme sin que hubiera sido anulada a instancias del propio convicto, el Tribunal Superior abrió de nuevo el proceso criminal, le hizo comparecer, y le dictó una sentencia de diez a doce años de presidio con trabajos forzados. La sentencia dictada reza así:
“SENTENCIA RECONSIDERADA
“Por cuanto: — El día 25 de septiembre de 1961, se llamó este caso para la ventilación del Hábeas Corpus radicado por el acusado en el mismo.
“POR CUANTO: — De los autos aparece que el Tribunal in-advertidamente dictó sentencia el día 25 de octubre de 1958, no tomando en consideración la alegación de subsiguiente.
“POR tanto: — Comparece el acusado en el día de hoy en persona y asistido de su abogado, el Ledo. Gerardo Almeda Aponte a recibir su sentencia reconsiderada en este caso, y no habiendo expuesto el acusado impedimento legal alguno, el Tribunal pro-cede a ello y condena a dicho, Pablo Lozano Díaz, a sufrir una pena de diez a doce años de presidio con trabajos forzados, sin costas.
“Y se ordena que el sentenciado sea conducido de este Tribunal a la Penitenciaría Estatal donde será recluido por el término señalado en esta sentencia.” (1)
*845Me parece que, si hay alguna ocasión en que el mandato constitucional contenido en nuestra Carta de Derechos que declara que “Nadie será puesto en riesgo de ser castigado dos veces por el mismo delito” viene a ser una mera expresión vacua, carente de significación y contenido, esa ocasión la produjo la Sala sentenciadora con lo ocurrido en este caso.
Aquí se entrecruzan dos conceptos normativos que mutua-mente se integran para un fin deseable. Uno envuelve la ex-tensión de la función judicial en procesos criminales — cuándo ha de considerarse terminada dicha función. El otro, el al-cance y efecto de la garantía constitucional que impide el doble riesgo de ser castigado. En cuanto a lo primero, tenemos en nuestros casos expresiones concluyentes que no improvisa-mos porque recogen el sentir de una doctrina de general aceptación en la jurisprudencia angloamericana, al efecto de que esa función judicial termina una vez que el sentenciado pasa a cumplir la pena impuesta y queda bajo la potestad del Poder Ejecutivo. Véanse: Ex parte Zacarías y El Pueblo, 41 D.P.R. 730 (1931); Pueblo v. Carbone, 59 D.P.R. 610, 616, 617, 619 (1941); Estremera v. Jones, 74 D.P.R. 202, 206 (1952); Santiago v. Jones, 74 D.P.R. 617, 620 (Belaval), 626 (Snyder), 627 (Negrón Fernández) (1953)—sobre este aspecto no hubo criterios en discrepancia; Pueblo v. Tribunal Superior, 78 D.P.R. 143, 144 (1955).
En este último caso citado, después de tres años de estar cumpliendo una sentencia de 20 a 25 años de presidio la Sala *846sentenciadora, a petición del convicto, la reconsideró rebaján-dola a una de 10 a 25 años. Anulamos esta acción aun cuando fue beneficiosa para el convicto, reconociendo la carencia de facultad judicial según la norma establecida. En el caso de Ex parte Zacarías, ante, dijimos, (733) y hemos repetido con aprobación, refiriéndonos a los casos que sostienen que una vez que ha comenzado la ejecución de la sentencia la corte carece de facultad para corregirla: “El Juez Asociado Sr. Miller en Ex parte Lange, supra, demuestra que el principio en que se basan estas decisiones es muy similar a una segunda exposi-ción por el mismo delito (jeopardy). La corte en dicho caso dice que la razón por la cual un hombre no debe sufrir una segunda sentencia o una sentencia más severa cuando la pri-mera está en proceso de ejecución, es la misma razón o una similar a la de un segundo juicio, después de haberse convicto o absuelto al acusado.” (Énfasis puesto.)
Por más que se quiera dorar lo ocurrido, eso precisamente fue lo que le pasó a Lozano Díaz en manos del Tribunal Superior. Se le sometió a un segundo proceso sin que el primero quedara anulado por su propia iniciativa; se le puso en riesgo otra vez de ser castigado y, aún más, el riesgo cobró realidad y se le castigó por segunda vez. Si eso no lo prohíbe la dis-posición constitucional, no sé entonces qué es lo que prohíbe. Si eso es correcto a los tres años de estarse cumpliendo una sentencia, lo sería a los diez, y lo sería igualmente correcto después de extinguida la misma y el hombre ya libre. Sólo habría una diferencia de grado entre una y otra situación, pero el principio de derecho que sostiene una, incuestionable-mente sostendría la otra.
Parece que hay la impresión de que por la decisión emitida en el caso de Bozza v. United States, 330 U.S. 160 (1947), el viejo y aceptado principio ha cambiado, quizás debido a unas generalizaciones que ahí se hacen. Algo de esa impresión se capta en ciertas manifestaciones colaterales del Juez Sr. Ortiz *847en Estremera v. Jones, ante, caso que conviene aclarar no hacía un planteamiento de doble exposición. *
Leído con detenimiento, no creo que Bozza exija una alte-ración de la norma. El Tribunal Supremo puntualizó los hechos. El estatuto bajo el cual quedó convicto el acusado im-ponía una pena mínima de multa y prisión. Se le impuso sólo prisión al ser sentenciado. El convicto pasó a la oficina del Alguacil y de ahí a una cárcel de detención en espera de trans-portación a la penitenciaría donde cumpliría la condena. Unas cinco horas después, el juez lo hizo comparecer y lo sentenció otra vez imponiéndole también una multa. Es obvio, y así se ha resuelto, que al ser sentenciado de nuevo el convicto no había comenzado a extinguir la pena. Se sostuvo la acción del juez sentenciador. Sin embargo, ciertas expresiones contenidas en esa decisión no deben tomarse divorciadas de sus hechos, sobre todo, considerándose la procedencia que da el propio Tribunal: — el caso de In re Bonner.
La expresión un tanto impresionista de que “Esta Corte ha rechazado la doctrina ‘que un prisionero, cuya culpabilidad se ha establecido por un veredicto en forma regular, haya de escapar castigo enteramente porque la corte cometió un error’ ” y que “En este caso la corte ‘sólo dejó sin efecto aquello que no tenía autoridad para hacer y sustituyó las instrucciones requeridas por la ley a ser seguidas al con-denarse al ofensor’ ” (330 U.S. 166, 167) fueron transcritas del caso de Bonner. Hay que ver, pues, la ocasión y el marco legal en que originalmente se hicieron esos pronunciamientos, para evaluar su alcance y el alcance de la decisión de Bozza, así como su pertinencia a una situación como la del caso ante nos.
In re Bonner, 151 U.S. 242, fue un recurso de habeas corpus en que el propio convicto impugnó la sentencia. Esto presenta seguido una de las clásicas excepciones en que no se puede invocar la garantía constitucional, si como consecuencia de la acción del convicto, tiene él que afrontar un segundo *848proceso o una segunda sentencia anulando lo anterior. Una corte federal sentenció a Bonner a extinguir la pena en una penitenciaría estatal. Se sostuvo el hábeas corpus y se decretó que la sentencia era ilegal por tal concepto. Se suscitó entonces lo referente a la disposición del recurso. El convicto sostenía que se le debía poner en absoluta libertad. El Tribunal Supremo no le dio la razón, exponiendo que su proceso había sido válido en todo sentido, siendo erróneo sólo el pronuncia-miento de la sentencia. Es en relación con este planteamiento y para resolver el mismo, que se hacen las manifestaciones (151 U.S. 259, 260, 261) que luego se reproducen en Bozza, y que a la luz de los hechos de este último, pueden ser, inclusive, dicta. Más aun, esa expresión en Bonner se copió a la vez del caso de Beale v. Commonwealth, 25 Penn. St. 11, dichas en un recurso de apelación. Un segundo riesgo o pro-ceso como consecuencia de una apelación del convicto es otra clásica excepción a la garantía constitucional de no ponerse en riesgo de ser castigado dos veces. (2)
Por los propios hechos de Bozza y por todas esas circuns-tancias, me resisto a creer que esta decisión sea autoridad, directa o indirectamente a través de la aplicación que le han dado otros tribunales, para sostener constitucionalmente lo aquí ocurrido a Lozano Díaz. Difícilmente lo sea, si se consi-dera la posición del propio Tribunal Supremo en torno a esta *849garantía constitucional en casos posteriores de gran sig-nificación.
Once años después de resuelto Bozza, en Deutschmann v. United States (1958) la Corte de Apelaciones del 9no. Circuito afrontó una situación parecida, 254 F.2d 487, cert. denegado, 357 U.S. 928. Al día siguiente de imponérsele al acusado una sentencia por un tercer cargo a ser cumplida consecutivamente al terminar otra de 15 años por un primero, y mientras el convicto aún se hallaba bajo la custodia del Alguacil y en espera de transportación a una penitenciaría, se le llamó a corte y se le sentenció nuevamente, corrigiéndose la sentencia en cuanto a ese tercer cargo que resultaba ser ilegal. Se levantó la cuestión de exposición anterior. La Corte de Apelaciones consideró la decisión de Bozza y se pronunció así: “El apelante asevera en primer lugar que es inconstitu-cional aumentar una sentencia después que el convicto ha empezado a cumplirla. Por supuesto esto es correcto.” [cita] Se desestimó el planteamiento de doble exposición a la luz de los hechos del caso y termina la Corte de Apelaciones: (490) “Es bien sabido que cuando hay sentencias consecutivas, se cumplen en el mismo orden en que aparecen en la acusación. Así, cuando el apelante entró en la cárcel del condado, él em-pezó a cumplir la sentencia que recibió bajo el cargo 1, y cualquier aumento del término bajo el cargo 3 se hizo antes de que comenzara a servir la sentencia dictada por ese cargo.” (Énfasis suplido.)
En United States v. Rosenstreich, 204 F.2d 321, decidido en 1953 también con posterioridad a Bozza, el 2do. Circuito revocó una sentencia dictada nuevamente que aumentó una pena de multa. El acusado fue sentenciado en junio 30, 1952 a pagar $1,000 de multa y a un término de prisión por un año en probatoria. En julio 8, 1952 se dejó sin efecto la sentencia y se dictó otra aumentando la multa a $10,000 y rebajándole diez días al término de prisión, quedando igualmente en pro-batoria. Dijo el Juez Frank: “Está bien sentado que, gracias *850a la disposición de doble exposición de la V Enmienda, una corte federal no puede aumentar (a) una sentencia de prisión una vez que ha comenzado la ejecución de la misma, o (b) una sentencia de pago de una multa después que la misma ha sido satisfecha. Creemos que a tal propósito, por lo menos, la probatoria, que se ha llamado ‘un medio autorizado de cas-tigo benigno ambulante’, debe considerarse como el equiva-lente de prisión. Un período probatorio comienza cuando el juez impone la sentencia ... Entendemos que la sentencia impuesta en junio 30 debe considerarse como una unidad. Por lo tanto, ya se había cumplido en parte antes de julio 8, y la acción del juez en esa fecha aumentando la multa fue más allá de su poder legal.” El Juez Hand expresó duda en cuanto a si al ponerse al acusado en probatoria había comenzado la ejecución de la sentencia, pero fue de opinión, yendo aún más lejos, que toda vez que el abogado del convicto tenía el dinero en corte para pagar la multa antes de que se aumentara, la posibilidad de satisfacerla aun cuando no hubiera ocurrido el acto formal del pago debía tener el efecto de haberse satis-fecho. Concurrió, por lo tanto, con la Corte en que se revocara la sentencia.
Otra situación parecida la presenta Oxman v. United States, 148 F.2d 750, (1945) cert. den. 325 U.S. 887. Expresó el 8vo. Circuito: “La regla general es que las sentencias, tanto civiles como criminales, quedan bajo el control de la corte du-rante el término en que se han dictado. Durante ese tiempo se considera que están ‘en el seno de la corte’ sujetas a ser en-mendadas, modificadas o dejadas sin efecto, [cita] Esta regla está sujeta a la restricción que en casos criminales una sen-tencia ‘ya en parte cumplida no puede ser aumentada.’ [citas] La razón para tal restricción es que el aumentar una sen-tencia después que se ha cumplido en parte somete al acusado a doble castigo por el mismo delito en violación de la Y Enmienda de la Constitución, la cual dispone que .... Una sentencia puede reducirse después que ha sido parcialmente *851cumplida, pero no puede ser aumentada. No es una cuestión jurisdiccional, sino una cuestión constitucional.” [cita] (Én-fasis suplido.) Se resolvió que el acusado no había comenzado a extinguir su sentencia y que la corte por lo tanto tenía jurisdicción para hacerlo comparecer y enmendar la misma. (3)
En el caso de People v. Thomas, 342 P.2d 889 (1959), la situación de hecho fue la siguiente según se expone en la opi-nión: — Al acusado se le imputó la posesión de heroína, y de haber sido convicto anteriormente de ese delito. Alegó ser ino-cente. En marzo 17, 1958 se le juzgó y el juez lo halló culpable. Se admitió en evidencia el récord de la convicción anterior, y se pospuso hasta abril 7, 1958, fecha señalada para oir al acusado sobre su petición de probatoria, la disposición de lo referente a la convicción anterior. No se le sentenció.
En abril 7 se le trajo al tribunal. La corte le denegó la pro-batoria, y sin disponer sobre la convicción anterior, senten-ció al acusado a seis meses de cárcel. Esta sentencia no llegó a ser oficialmente registrada en las minutas. Se preparó una orden dirigida al “sheriff” del condado autorizándolo a man-tener bajo su custodia al acusado pendiente cualquier disposi-ción ulterior que la corte pudiera determinar. El “sheriff” auxiliar se llevó al acusado a la cárcel, adonde llegó a las 3:15 P.M. En el ínterin, el secretario del Tribunal se dio cuenta que no se había dispuesto de la convicción anterior y llamó la atención al fiscal, al abogado de la defensa y al juez, quienes aún se encontraban en sala, y telefoneó a la oficina del “sheriff” pidiendo que devolvieran al acusado a corte tan pronto llegara a la cárcel. A las 3:35 P.M. el acusado fue de-*852vuelto al tribunal, y posteriormente, a las 3:39, después que había sido devuelto, se recibió en la cárcel la orden de ingreso anteriormente referida. Dice la opinión: “Así el acusado, hasta donde demuestra el récord de la oficina del ‘sheriff’, en momento alguno estuvo en la cárcel cumpliendo la sentencia de cárcel que se le había impuesto en la sesión de la mañana de la corte.” A las 4:50 se sentenció de nuevo al acusado, el juez expresó que por inadvertencia debido al mucho trabajo de esa mañana no había considerado el hecho de la convicción anterior, e impuso prisión. Esta segunda sentencia fue la única que oficialmente se registró en las minutas. Esos son los hechos de Thomas, y a la luz de los mismos debe tomarse su decisión. De ahí que la Corte Suprema de California dijera: “Pero la doble exposición constitucional, cualquiera que sea la etapa del procedimiento, debe ser un concepto sustancial más que mecánico, [cita] Aquí, el acusado no fue castigado, en sentido sustancial alguno, bajo la sentencia de cárcel por ser condenado a, e inmediatamente devuelto de, la cárcel. El transcurso de unas pocas horas entre el pronunciamiento de la sentencia original y de la sentencia corregida no pudo haber perjudicado al acusado. Sería absurdo especular que él hubiera llegado a la penitenciaría estatal en una fecha sustancialmente anterior, de manera de empezar a contar el tiempo para su libertad eventual [cita], si a él se le hubiera sentenciado a prisión en la mañana, en lugar de la tarde. Ni aparece que el acusado había comenzado a cumplir la sen-tencia de cárcel, bajo las normas que se han sugerido que contestan la pregunta “Qué constituye el comienzo del cum-plimiento de una sentencia privando a la corte de facultad para cambiarla’”.(Énfasis suplido.)
En Mathes v. United States, 254 F.2d 938 (9th Cir. 1958), inmediatamente de ser sentenciado a menos del mínimo, pero no estando ya presente el acusado en Sala, se le llamó la atención al juez del hecho, y la corte dejó sin efecto la senten-*853cia y ordenó que el acusado volviera a las 2 P.M. de ese día, y se le sentenció nuevamente.
En Orrie v. United States, 302 F.2d 695 (8th Cir. 1962), la nueva sentencia se dictó tres días después (no consta si el acusado ya había comenzado o no a cumplir la anterior), y aunque se hace referencia al caso de Bozza, la Corte de Apela-ciones aplicó la Regla 35 de las de Procedimiento Federal, sin que aquí haya tenido vigencia un precepto similar: — “La Corte puede corregir una sentencia ilegal en cualquier mo-mento.” (4)
En Hayes v. United States, 249 F.2d 516 (D.C. Cir. 1957), cert. den. 356 U.S. 914, se modificó una sentencia a los dos meses de estarse cumpliendo. Se dice expresamente que una sentencia ilegal puede así cambiarse aun cuando se haya co-menzado a cumplir y la acción sea iniciativa del gobierno. En United States v. Krimsky, 207 F.Supp. 208 las sentencias an-teriores se habían anulado por apelación y hábeas corpus. State v. Parks, 36 N.E.2d 42, presenta el problema de una sentencia dictada y suspendida su ejecución, sin tener la corte facultad en ley para suspenderla. En un término posterior, se ordenó la ejecución de la misma. En State v. Shilinsky, 81 N.W.2d 444 (1957), se corrigió dos días después una senten-cia oral por otra oficialmente registrada. Como en Hayes, antes, se sostuvo la acción.
En State v. Peters, 366 P.2d 148 (1961), veamos los hechos según los expone la Corte Suprema de Nuevo Méjico in-mediatamente precediendo la parte de la decisión que este Tribunal transcribe: Al acusado se le declaró convicto de escaparse de una prisión mientras cumplía allí sentencia. Por la fuga se le juzgó y en septiembre 9, 1960, el acusado *854alegó culpabilidad, y se le sentenció a dos años; esta pena a ser concurrente con la que estaba cumpliendo. En octubre 4 el Estado pidió que la sentencia se dejara sin efecto por ser contraria a la ley. El estatuto disponía que una convicción por fuga no podía ser concurrente con la sentencia que se cumplía. La sentencia se dejó sin efecto pero el acusado pidió cambiar su alegación de culpabilidad por una de no culpabili-dad. Hubo entonces un juicio por jurado y como consecuencia de este segundo juicio se le sentenció por la fuga, esta vez no concurrente la pena, como mandaba el estatuto. A la luz de esos hechos debe entenderse la decisión que se cita, en donde no había un problema constitucional de doble exposición por-que el acusado cambió su alegación original y fue a juicio nuevamente a su instancia.
La cita en la Opinión (escolio 8) de 5 Wharton’s Criminal Law and Procedure, Sec. 2191 que trata en términos generales sobre enmendar y dejar sin efecto sentencias, debe tomarse en toda su integridad. Empieza por decir que una corte tiene poder durante el término para expurgar una sentencia irregular, y dictar sentencia nuevamente, o enmendarla o corregirla, pero el poder cesa cuando la sentencia se ha puesto en vigor, y la corte no puede imponer una sentencia nueva o distinta aumentando el castigo, aun dentro del término en que se dictó la original; que a fortiori, una sentencia que ha sido parcialmente ejecutada no puede dejarse sin efecto o cam-biarse por la corte sentenciadora de modo de aumentar el castigo después de concluir el término de la corte dentro del cual se dictó; que de acuerdo con algunos casos, cuando una sentencia criminal ha sido parcialmente servida por el acu-sado, la corte sentenciadora tiene poder, en el término en que se dictó, para revisarla disminuyendo el castigo original-mente impuesto, y que en otras jurisdicciones se ha sostenido que una corte no tiene poder para dejar sin efecto una senten-cia e imponer un castigo menor después que el prisionero ha sido ingresado con su primer sentencia; que otras juris-*855dicciones han sostenido que la corte sentenciadora no puede dejar sin efecto una sentencia y conceder un nuevo juicio después de comenzada a cumplir, independientemente de que hubiera error que privara al acusado de un juicio imparcial; que una corte no puede enmendar una sentencia si el término en que se dictó ha expirado, y en algunos estados en que las cortes se sientan en sesión continua y no en términos (como aquí), los estatutos conceden control sobre la sentencia por un número especificado de días después de dictarse.
Lo anteriormente expresado es el fondo del tópico que ex-pone Wharton que precede la cita del Tribunal.(5)
*856A pesar de esos casos federales en su mayoría, resueltos bajo la aparente autoridad de Bozza o bajo la influencia de la Regla 35 mencionada que entre nosotros no es ley positiva, y que deben evaluarse a la luz de sus propios hechos y circuns-tancias, entiendo que la garantía de nuestra Constitución so-bre el doble riesgo de ser castigado ofrece protección en el caso ante nos, en las circunstancias del mismo. El hecho de si se ha comenzado o no a extinguir la condena — que en rela-ción con esta garantía constitucional ha sido un hecho básico considerado a través de la expresión judicial clásica — tiene una mayor trascendencia que el de ser un mero divisor crono-lógico. De ese hecho depende el que exista o no exista ya facul-tad o poder judicial para la segunda actuación. Es de gran interés público que los procedimientos criminales, como los civiles, terminen; y que un procesado, como un litigante en una acción civil, no quede indefinidamente sujeto a las incon-veniencias y persecuciones de un proceso criminal, que debe tener su fin, y que le llega cuando sentenciado el convicto, pasa al Poder Ejecutivo a cumplir la condena. Ahí cesa la *857facultad judicial para ulteriores determinaciones a iniciativa del Estado. Esa es la vital consideración de orden público que está en la raíz misma de la garantía constitucional que no permite el doble riesgo ni la doble exposición. De más tras-cendencia que el doble castigo — que en determinadas circuns-tancias puede válidamente haberlo por unos mismos hechos delictivos — es la prohibición contra el doble riesgo y el volver a ser expuesto, en el significado y propósito de la cláusula constitucional.
Sobre estas consideraciones, es significativo Green v. United States (1957), uno de los casos a que me referí re-sueltos con posterioridad al de Bozza, 355 U.S. 184. La renuncia implícita absoluta, consagrada en la doctrina, a no ser otra vez expuesto en casos en que el proceso o la sentencia anterior se ataca por el propio convicto, ya no lo es tan abso-luta. Traído un veredicto de asesinato en segundo grado contra Green, en un proceso en que se le juzgó por primer grado, y anulada la condena en su apelación ordenándose de nuevo el proceso, la cláusula constitucional le protegía contra el proceso original en primer grado. (6)
Es cierto, se ha dicho, que una actuación nula anterior nunca ha puesto a la persona en riesgo, y el impedimento constitucional no es aplicable a un proceso o actuación posterior. Pero esa nulidad es en el sentido de la inexistencia, *858caso típico es el de la ausencia de poder judicial por falta de jurisdicción, o facultad legal para actuar en un proceso o materia.
En el caso de autos no hubo inexistencia del proceso. Se tramitó ante un tribunal con jurisdicción sobre el delito y a base de una acusación radicada con autoridad para ello. La sentencia, incuestionablemente, fue errónea, ilegal en tanto no se ajustó a la ley o llámesele nula en ese sentido, pero no inexistente por carencia de los elementos básicos del ejercicio del poder judicial.
En dos viejos casos de California, People v. Horn, 11 Pac. 470 (1886), y People v. Roberts, 45 Pac. 1016, (1896), el tribunal, en violación de la ley ordenó al jurado y éste así lo hizo, traer un veredicto absolutorio, cuando la ley sólo facultaba al juez a aconsejar al jurado que podían traer un veredicto absolutorio; la Corte Suprema de California le dio la protección constitucional a aquellos acusados a quienes se les quiso someter a juicio a base del error del juez, aun cuando en términos menos precisos se pudiera considerar dicha actua-ción nula, en tanto fue contraria a la ley.
El propio Magistrado sentenciador en este caso trae el concepto apropiado, al exponer que “inadvertidamente” dictó sentencia “no tomando en consideración la alegación de sub-siguiente.” El Magistrado sentenciador ha prestigiado nuestra judicatura por más de una veintena de años, con una gran capacidad judicial e integridad. Pero estas cosas a veces ocurren en todas partes. Es precisamente para cuando tienen lugar que existe la protección contra el doble riesgo. Si la sen-tencia original se hubiera amoldado a la ley y todo hubiera sido legal, Lozano Díaz no habría necesitado que estuviera escrita en nuestra Carta de Derechos esa garantía constitu-cional. Se podrá raciocinar sobre la misma, pero la verdad que se resiste a no salir es que este convicto fue puesto por el Estado una vez más en riesgo de ser castigado.
Comprendo que Lozano Díaz puede escapar al castigo a *859que era merecedor. A veces hay que pagar ese precio por sal-var valores constitucionales.
Hace sólo varias semanas que el Tribunal Supremo de Estados Unidos dio plena significación a ese valor constitucio-nal, aun cuando se escapara de un castigo, en Downum v. United States, 372 U.S. 734, (31 L.W. 4369) en que se pos-puso un caso y se disolvió el jurado por ausencia de un testigo esencial en dos de los cargos. El acusado pidió que continuara el proceso en cuanto a los demás, y se le denegó su petición. No llegó a practicarse prueba alguna. Dos días después se llamó el caso nuevamente, y constituido el jurado, se planteó la cuestión de exposición anterior. El Tribunal Supremo le reco-noció al acusado la plena protección de la garantía constitu-cional: — “Ya que la prohibición de la Cláusula sobre Doble Exposición ‘no es contra el ser castigado dos veces, sino contra el ser dos veces puesto en riesgo.’ ” Más adelante: “Resolve-mos cualquier duda a favor de la libertad del ciudadano, más que ejercitar lo que sería una ilimitada, incierta y arbitraria discreción judicial.”
Porque el Tribunal Superior de Caguas carecía de facultad judicial para abrir el proceso ya terminado y sentenciar de nuevo al apelante, y porque de haber tenido ese poder o esa discreción lo hecho infringió la garantía constitucional aquí envuelta, disiento del fallo del Tribunal que sanciona lo anterior.

 El apelante había radicado una petición de hábeas corpus en el Tribunal Superior de San Juan, alegando que no tuvo asistencia de abogado. El recurso se le trasladó al Tribunal Superior de Caguas donde se le procesó originalmente. En la vista del hábeas corpus el convicto retiró su petición, diciendo: “Yo la retiro porque alego que no tenía asistencia legal de abogado. Aquí no puedo alegarlo otra vez porque sería una falta de respeto al Tribunal y si se ve se declararía sin lugar. El Hábeas Corpus yo lo radiqué para San Juan.” Acto seguido: “Hon. Juez — En el caso criminal yo te puse de dos a quince años. El Fiscal llama la atención al *845Tribunal de que es una sentencia errónea, que el mínimo no son DOS años, que son diez. Tengo que corregir el error judicial y en vez de dos son diez años.” .... “Hon. Juez — A ti se te dio una oportunidad. Oída las manifestaciones del peticionario y la atención que llama el Fiscal hacia el Tribunal al error cometido al dictar sentencia, el Tribunal deja sin efecto la sentencia anterior dictada, corrige la misma y le impone de diez a quince años de presidio.” Esta sentencia, dictada el 25 de septiembre de 1961, fue dejada sin efecto al día siguiente mediante orden emitida en el proceso criminal de escalamiento en que se hace constar que el acusado no estaba debidamente asistido por un abogado (en el hábeas corpus). Se le ordenó que compareciera nuevamente el 5 de octubre para el pronunciamiento de la sentencia reconsiderada.


Los otros casos citados en Bozza en lo pertinente — Barrow v. United States, 295 Fed. 949, fue una apelación en que se ordenó nueva imposición de sentencia; Jordan v. United States, 60 F.2d 4, 6, fue otra apelación, y es curioso que se siguió la norma y se dijo: “Es obvio que el acusado en forma alguna se perjudicó con la enmienda de la sentencia, y, toda vez que él no había comenzado a cumplir la misma, caía dentro de la facultad de la Corte de Distrito el hacer la enmienda, bajo la regla estatuida en United States v. Benz, 282 U.S. 304 [citas].” (Enfasis suplido.) King v. United States, 98 F.2d 291, impuso una segunda sentencia después de estarse cumpliendo la primera, pero fue el resultado de un hábeas corpus que el convicto tramitó con éxito; y finalmente, De Benque v. United States, 85 F.2d 202 trataba de la facultad para corregir una sentencia nula o errónea después del término en que se dictó y después de estarse cumplien-do; pero la segunda sentencia resultó aquí ser más benigna.


Cf.: Acme Poultry Cory. v. United States, 146 F.2d 738 (4th Cir. 1944), cert. den. 324 U.S. 860; Bwyles v. United States, 147 F.2d 171 (8th Cir. 1945); Rowley v. Welch, 114 F.2d 499 (D.C. Cir. 1940); Viel v. Potter, 129 A.2d 230 (Conn. 1957); Clark v. Memolo, 174 F.2d 978 (D.C. Cir. 1949); González v. United States, 247 F.2d 489 (1st Cir. P.R. 1957); cert. den. 356 U.S. 913; Franey v. Florida, 211 F.2d 447 (5th Cir. 1954); Ekberg v. United States, 167 F.2d 380, 388 (1st Cir. P.R. 1948).


Aquí no ha regido tal disposición y no es necesario que me detenga a analizar la misma a la luz de la prohibición constitucional. La determina-ción de la validez de esa Eegla federal sí, y cuanto pudiera chocar con la garantía constitucional contra la doble exposición compete al Tribunal Supremo de Estados Unidos. Hasta ahora no he visto ningún pronuncia-miento específico de ese Tribunal sobre el punto.


Para entender mejor al comentarista, me voy a referir brevemente a los casos que él cita cuando dice que una sentencia “void” puede modifi-carse aun después de empezada a cumplir. Cita en primer lugar a In re Bonner, 151 U.S. 242, y a De Benque v. United States, 85 F.2d 202, cuya situación de hecho ya la comenté antes. En Estate v. O’Keith, 15 P.2d 443 también citado en apoyo de esa expresión, se trataba de una sentencia im-puesta sin jurisdicción a un menor. Se dijo que la norma que una senten-cia no puede dejarse sin efecto después de comenzada a cumplir no se aplica cuando la corte actuó totalmente careciendo de jurisdicción. La ac-ción en este caso fue a favor del menor condenado, cosa corriente, y el Estado apeló de la orden dejando sin efecto la sentencia.
People v. Murphy, 2 N.Y.S.2d 731, envolvía una sentencia impuesta fijamente cuando debía ser indeterminada entre 25 años y reclusión per-petua. El mínimo no fue alterado. En State v. Parks, 36 N.E.2d 42, se trataba de una sentencia que quedó suspendida al dictarse, sin que hubiera autorización en ley para suspenderla. Realmente lo ocurrido fue que luego se ordenó su ejecución. En State v. Lee Lim, 7 P.2d 825, había un habeas corpus por medio en virtud del cual se anuló el fallo anterior. En Royster v. Smith, 77 S.E.2d 855, se trataba de otro habeas corpus, basado en la nulidad de dos sentencias por escalamiento en que se impuso menos del mínimo como base para la validez de una tercera sentencia. Se dijo que dichas sentencias eran anulables, no nulas, y como él había servido las sentencias no se le podía detener por los escalamientos pero no tenía dere-cho a salir en hábeas corpus hasta tanto hubiera cumplido la tercera sen-tencia. State v. Dooly, 128 P.2d 486, envolvía una sentencia que es cierto que se corrigió posteriormente, más bien para que de su faz aparecieran los elementos propios, pero no hubo modificación de la pena entre la primera y segunda sentencias. La segunda hacía constar que el acusado había sido declarado delincuente habitual, cosa que no aparecía en la primera. La pena no se alteró.
Y para entender mejor el concepto de erróneo o irregular de Wharton, cuando expone que si la sentencia no es ilegal o nula “void" y sí meramente errónea o irregular sigue la norma de que no puede alterarse después de *856comenzada su ejecución, veamos los casos que cita: Williams v. United States, 148 F.2d 923, cert. den. 325 U.S. 888 envolvía una apelación del acusado contra una orden que se negó a dejar sin efecto una sentencia que él alegaba era nula. Los hechos en detalle, que nada tienen en común con una situación como la del caso de autos, aparecen al margen de la pág. 923 de 148 F.2d.
En People v. Conley, 150 Pac. 142, se sentenció originalmente en ex~ ceso del máximo permisible. Luego se corrigió para rebajarla al máximo, y se sostuvo que siendo la primera sentencia sólo errónea y no nula, “void”, la corte sentenciadora no tenía poder después de comenzada a cumplir para modificarla. (En este caso la acción favorecía al convicto.) En Lyon v. Robinson, 56 N.E.2d 546, ocurrió que la segunda sentencia fue menor que la primera y el Estado apeló. Se resolvió que la primera había sido co-rrectamente impuesta si bien hubo un error procesal al no determinarse si el acusado había cometido el robo mientras estaba armado, cosa que quedó después probada. En este caso se restituyó una sentencia legal y correcta en su origen.
Finalmente, en Hickman v. Fenton, 231 N.W. 510, se sostuvo que una sentencia por menos del mínimo no era nula “void” y si la corte tenía jurisdicción sobre la persona del acusado y del delito, su sentencia no era nula no importa los errores que precedieran al ser dictada.
Esos casos, citados por Wharton, ayudan a evaluar su exposición.


En recuerdo de Jueces que en el pasado ocuparon un sitial entre nosotros, tal vez deba decirse que cuarenta y cinco años antes de la decisión de Green, en Pueblo v. Peña, 18 D.P.R. 903, (1912), dijeron: “Ha quedado bien establecido por la uniforme corriente de autoridades que cuando se imputa a una persona un delito que comprende otro de grado menor, y se celebra un juicio en debida forma y declara culpable a dicha persona solamente de la comisión del delito de grado menor, el veredicto viene a hacer las veces de una absolución por el delito imputado y no puede el acu-sado ser nuevamente juzgado por ese delito aun en el caso de que se con-ceda un nuevo juicio mediante solicitud del referido acusado; . . . .” (Énfasis suplido)
Así lo dijeron nuestros jueces, no obstante el hecho de que siete años antes en 1905 el Tribunal Supremo, en Trono v. United States, 199 U.S. 521, 533, había expuesto como la “mejor norma aplicable” una todo lo con-trario de la anteriormente expresada en Peña.